UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2171


SALAME M. AMR,

                 Plaintiff - Appellant,

          v.

THE ATTORNEY GENERAL OF VIRGINIA; GREGORY C. FLEMING; RONALD
N. REGNERY; SCOTT CROWLEY; CROWLEY & CROWLEY LAW FIRM,

                 Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00423-REP)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Salame M. Amr, Appellant Pro Se.    George Walerian Chabalewski,
Catherine Crooks Hill, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia; Scott Gregory Crowley, Sr.,
CROWLEY & CROWLEY, Glen Allen, Virginia; Charles James Williams,
III, BURNETT & WILLIAMS, Midlothian, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Salame     M.    Amr   appeals       the   district     court’s     orders

granting the Defendants’ motions to dismiss and for sanctions.

We   have   reviewed    the    record      and     find    no    reversible     error.

Accordingly,   we     deny    leave   to       proceed    in    forma   pauperis     and

dismiss the appeal for the reasons stated by the district court.

Amr v. Attorney Gen. of Va., No. 3:11-cv-00423-REP (E.D. Va.

Sept. 22-23 & 26, 2011).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and        argument       would   not    aid   the

decisional process.



                                                                              DISMISSED




                                           2